     Case 1:20-cv-01376-NONE-SAB Document 7 Filed 11/16/20 Page 1 of 1


 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7
 8 KEVIN SCHRUBB, JR.,                                Case No. 1:20-cv-01376-NONE-SAB
 9                    Plaintiff,
                                                      ORDER RE STIPULATION TO STAY
10            vs.                                     MATTER PENDING ARBITRATION
11 VEROS CREDIT, LLC,                                 (ECF No. 6)
12                    Defendant.
13
              On November 16, 2020, the parties filed a stipulation to stay this action while
14
     they participate in arbitration.
15
              Pursuant to the stipulation of the parties and good cause appearing, IT IS
16
     HEREBY ORDERED that:
17
              1.      This action is stayed pending arbitration;
18
              2.      The parties shall file a joint notice informing the court of the status of
19
                      arbitration every one hundred eighty (180) days; and
20
              3.      Within fourteen (14) days of the completion of arbitration, the parties
21
                      shall file a notice informing the Court that arbitration has been
22
                      completed.
23
24
     IT IS SO ORDERED.
25
     Dated:        November 16, 2020
26                                                   UNITED STATES MAGISTRATE JUDGE
27
28
